OPINION — AG — INDIVIDUALS LAWFULLY EMPLOYED BY THE STATE IN POSITIONS FUNDED THROUGH THE CETA PROGRAM MAY BE CREDITED FOR THE PERIOD OF CETA SERVICE FOR RETIREMENT PURPOSES UPON THE PAYMENT OF SUCH CONTRIBUTIONS TO THE RETIREMENT SYSTEM THE EMPLOYEE WOULD HAVE MADE DURING SUCH PERIOD AS A REGULAR EMPLOYEE AND MEMBER OF THE SYSTEM TOGETHER WITH ANY INTEREST UPON SUCH CONTRIBUTION AS MAY BE DETERMINED APPROPRIATE BY THE BOARD OF TRUSTEES OF THE STATE EMPLOYEES RETIREMENT SYSTEM. CITE: OPINION NO. 77-293, 74 O.S. 1971 703 [74-703], 74 O.S. 1971 801 [74-801], OPINION NO. 303 (JAMES H. GRAY)